     Case 2:19-cv-01024-KJD-DJA Document 19 Filed 04/13/20 Page 1 of 5



 1   RAMZY PAUL LADAH, ESQ.
     Nevada Bar No. 11405
 2   CARL R. HOUSTON, ESQ.
     Nevada Bar No. 11161
 3   LADAH LAW FIRM
     517 S. Third Street
 4   Las Vegas, NV 89101
     litigation@ladahlaw.com
 5   T: 702.252.0055
     F: 702.248.0055
 6   Attorneys for Plaintiffs

 7                               UNITED STATES DISTRICT COURT

 8                                       DISTRICT OF NEVADA

 9
     MARIA DIAZ, an individual,                     CASE NO. 2:19-cv-1024-KJD-DJA
10
                           Plaintiffs,
11
     vs.
12
     COSTCO WHOLESALE CORP., a foreign              STIPULATION AND ORDER TO
13
     corporation; DOE EMPLOYEE; DOES I              EXTEND DISCOVERY AND OTHER
14   through XXX, inclusive and ROE                 DEADLINES (Second Request)
     BUSINESS ENTITIES I through XXX,
15   inclusive,
16
                           Defendants.
17

18
19          Pursuant to L.R. 26-4, Plaintiff by and through her counsel of record Carl R. Houston of the

20   Ladah Law Firm and Defendant Costco Wholesale Corp., by and through its attorneys of record
21   Michael A. Federico of the law office of Olson Cannon Gormley & Stoberski, hereby jointly move
22
     for this Court to approve an extension of the currently existing discovery cut-off date of June 11,
23
     2020 and all discovery deadlines. This is the second request to modify the Scheduling Order and
24
     Discovery Plan filed on July 15, 2019.
25

26   ///

27   ///

28
                                                 Page 1 of 5
     Case 2:19-cv-01024-KJD-DJA Document 19 Filed 04/13/20 Page 2 of 5



 1      A. STATEMENT SPECIFYING THE DISCOVERY THAT HAS BEEN COMPLETED

 2      •   Participation in the Fed. R. Civ. P. 26(f) conference;
 3
        •   Both parties have made and continue to make their disclosures pursuant to Fed. R. Civ. P.
 4
            26.l(a)(l);
 5
        •   Both Parties have propounded written discovery and responded thereto;
 6

 7      •   Depositions of Plaintiff and Plaintiff’s daughter has been conducted;

 8      •   Defendant disclosed a medical expert; and
 9      •   The Deposition of Defendant’s 30(b)(6) Designee has been noticed/scheduled (to be
10
            rescheduled after the Pandemic restrictions).
11
        B. SPECIFIC DESCRIPTION OF THE DISCOVERY THAT REMAINS TO BE
12         COMPLETED
13
        •   Expert Disclosures;
14
        •   Depositions of Plaintiff’s Treating Physicians, if needed;
15
        •   Depositions of Plaintiff’s Expert Witness(es) when disclosed;
16

17      •   Depositions of Defendant’s Expert Witness(es);

18      •   The Deposition of Defendant’s 30(b)(6) Designee (to be rescheduled after the Pandemic
19          restrictions); and
20
        •   Site inspection per CDC and State Guidelines.
21
        C. REASONS WHY THE DISCOVERY REMAINING WAS NOT COMPLETED
22         WITHIN THE DEADLINES CONTAINED IN THE DISCOVERY SCHEDULING
           ORDER
23

24          The videotaped deposition of Defendants’ FRCP 30(b)(6) Designee is scheduled for April

25   17, 2020 and is being vacated primarily due to the COVID-19 Pandemic restrictions. It is important

26   to Plaintiff that this deposition be conducted in-person and videotaped. Plaintiff is also requesting a
27
     site inspection per CDC and State Guidelines. Furthermore, Defendant is one of the corporations
28
                                                   Page 2 of 5
     Case 2:19-cv-01024-KJD-DJA Document 19 Filed 04/13/20 Page 3 of 5



 1   deemed an essential business during this pandemic working endlessly to provide for the community

 2   and several of its employees in Las Vegas tested positive for COVID-19 making it difficult for
 3
     Defendant to provide a 30(b)(6) Designee at this time. Furthermore, depending on the outcome of
 4
     the deposition, Plaintiff may need to provide the deposition transcript to a potential expert witness.
 5
             The Parties are also in the process of potentially settling this matter. The Parties want to
 6
     save on costs and do not want to retain additional experts/conduct depositions if this matter does
 7

 8   settle. However, if unsuccessful, the Parties will need additional time to complete discovery.

 9           Therefore the Parties are asking for additional time so that the parties can gather additional
10   discovery, disclose their respective expert witnesses, and conduct additional in-person depositions
11
     to include the depositions of the Parties’ expert witnesses once disclosed, after the COVID
12
     restrictions are lifted or if no settlement is reached.
13
         D. PROPOSED SCHEDULE FOR COMPLETING ALL REMAINING DISCOVERY
14

15           Based on the foregoing, the parties stipulate and agree a sixty (60) day extension of current

16   discovery deadlines is reasonable and necessary.

17   The parties respectfully submit a proposed amended discovery plan, as follows:
18       1. Discovery Cut-Off Date: The parties jointly propose that the discovery cut-off date be
19
     extended sixty (60) days from its present deadline of June 11, 2020 to August 10, 2020.
20
         2. Amending the Pleadings and Adding Parties: The parties do not seek to extend this
21
     deadline, but reserve the right to bring an appropriate motion in the future in the unlikely event that
22

23   new information is found in discovery that creates the need to amend the pleadings.

24       3. Fed.R.Civ.P. 26(a)(2) Disclosures (Experts): The parties jointly propose that the expert

25   disclosure deadline be extended sixty (60) days from its present deadline of April 13, 2020 to June
26
     12, 2020, and that disclosure of rebuttal experts be extended sixty (60) days from its present
27
     deadline of May 12, 2020 to July 13, 2020.
28
                                                      Page 3 of 5
     Case 2:19-cv-01024-KJD-DJA Document 19 Filed 04/13/20 Page 4 of 5



 1         4. Interim Status Report: The parties jointly propose that the interim status report deadline be

 2   extended sixty (60) days from its present deadline of April 20, 2020 to June 19, 2020.
 3
           5. Dispositive Motions: In the event that the discovery period is extended from the discovery cut-
 4
     off date set forth in the proposed Discovery Plan and Scheduling Order, the date for filing dispositive
 5
     motions shall be extended sixty (60) days from its present deadline of July 13, 2020 to September 11,
 6
     2020.
 7

 8         6. Pretrial Order: The date for filing the joint pretrial order shall not be later than October

 9   12, 2020, 30 days after the cut-off date for filing dispositive motions. In the event that dispositive

10   motions are filed, the date for filing the joint pretrial order shall be suspended until 30 days after
11
     decision on the dispositive motions or until further order of the court. In the further event that the
12
     discovery period is extended from the discovery cut-off date set forth in the Discovery Plan and
13
     Scheduling Order, the date for filing the joint pretrial order shall be extended in accordance with the
14
     time periods set forth in this paragraph.
15

16   ///

17   ///
18   ///
19
     ///
20
     ///
21
     ///
22

23   ///

24   ///

25   ///
26   ///
27
     ///
28
                                                     Page 4 of 5
     Case 2:19-cv-01024-KJD-DJA Document 19 Filed 04/13/20 Page 5 of 5



 1          Said request is not being made for the purpose of unduly delaying discovery or the trial of

 2   this matter. Accordingly, based on the foregoing, the Parties respectfully request this Court issue an
 3
     Amended Discovery Order reflecting the above proposed discovery deadlines.
 4
     Dated 13th day of April 2020.             Dated 13th day of April 2020.
 5
     LADAH LAW FIRM                            OLSON CANNON GORMLEY & STOBERSKI
 6
     /s/ Ramzy P. Ladah, Esq.                  /s/ Michael A. Federico, Esq.
 7
     ____________________________              _________________________________
 8   RAMZY P. LADAH, ESQ.                      MICHAEL A. FEDERICO, ESQ.
     Nevada Bar No. 11405                      Nevada Bar No.: 5946
 9   CARL R. HOUSTON, ESQ.                     9950 West Cheyenne Avenue
     Nevada Bar No. 11161                      Las Vegas, Nevada 89129
10   517 S. Third Street                       Attorney for Defendant,
     Las Vegas, NV 89101                       Costco Wholesome Corporation
11
     Attorney for Plaintiff
12
                                        IT IS SO ORDERED THAT:
13
            1.       All parties shall complete discovery on or before: August 10, 2020.
14

15          2.       All parties shall make initial expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2)

16   on or before: June 12, 2020.

17          3.       All parties shall make rebuttal expert disclosures on or before: July 13, 2020.
18          4.       All parties shall file dispositive motions on or before: September 11, 2020.
19
            5.       The Joint Pretrial Order shall be filed no later than 30 days after the date set for
20
     filing dispositive motions. In this action, the Joint Pretrial Order shall be filed on or before
21
     October 12, 2020. In the event dispositive motions are filed, the date for filing the Joint Pretrial
22

23   Order shall be suspended until 30 days after the decision of the dispositive motions or further order

24   of the Court.

25                  April 14, 2020
            DATED: ___________________
26
                                                         ____________________________
                                               ____________________________________
27                                                       UNITED STATES
                                               Daniel J. Albregts
                                                         MAGISTRATE
                                               United States              JUDGE
                                                              Magistrate Judge
28
                                                   Page 5 of 5
